Title: To Benjamin Franklin from “Philantropos”, 5 April 1779
From: “Philantropos”
To: Franklin, Benjamin


Sir
St. Omer 5th. April 1779
Reflecting upon the great advantages, that England, since the Commencement of hostilities between her and France, has obtained over the French by Sea: and least it should be compelled by it’s Losses to withdraw its protection from America; which, considering the present great armaments of England, and which would then be totally exerted against America, would, I think, greatly Distress Her; to prevent which, I have taken the Liberty of troubling you with the following Consideration, though far from having an Idea, that I am capable of suggesting anything to a person of your Sagacity, which must not have occurred to yourself: yet, to the Real Lover of Liberty and Mankind; the probality of anothers having the same Idea, is not a sufficient answer to his Conscience for his Silence in matters of such moment: This is in truth my sole motive for troubling you with this Letter.
It is generally supposed, that Spain intends joining France this Summer; which if it be true, I think, that it ought not to declare War; but give every appearance of a contrary Intention; ’till it was capable of executing immediately after, with France, the following plan; to wit, of convoying with it’s entire Fleet, 50,000 French Troops to Ireland; which, I think, might easily be executed; by marching another Corps of 50,000 Men to the Coasts of Brittany, & strengthening the Fleet at Brest as much as possible; And by collecting in the ports of Britanny a sufficient Number of transports to land them in England: which wou’d so alarm Her, as to keep her fleet totally employed in watching the French fleet at Brest. The French Troops, destined for Ireland, might be landed in the Ports between Wexford and Cork both Inclusive; except 5,000 Men, which, I think, ought to proceed with two or three Men of War, and as many frigates, with arms for 20,000 men, to Londonderry. This invasion to be successfull should not have Conquest for it’s object: but the freeing Ireland from it’s Dependance on England: for in the first Case, they would be opposed, by almost the whole Kingdom; but in the latter, wou’d, I believe, be joined by nine tenths of the People; who have, in general, suffered very much, since the commencement of the American War. The regular Troops in Ireland after the next debarquation will probably not exceed 5,000 or 6,000 Men, about 2000 of which are Cavalry: it is true, that there are ten or twelve thousand Men raised in Companies independent of the Crown; but from the well known principles of most of their officers; and the general Spirit of such sort of Men; instead of opposition, the most important Services ought to be expected from them. I need not point out to you, the most certain successfull Issue of the present War to the Allies from the completion of the above plan: nor can Ireland hesitate what mode of Government to adopt: having so many incomparable Models in America: what an amazing Strength must result in a few years from an intimate Union, and offensive and defensive League between her and America! I ought to have mentioned before, tho’ unnecessary, to you, that proper manifestoes ought, immediately on the Landing of the Troops, be published; assuring the People in the most solemn and unequivocal manner of the object of the Invasion and no one is more capable, than you, of drawing them up, after the Irish Debarquation was executed; if the Spaniards instead of returning with the French Transports, would proceed with them to Cadiz and from thence to America with fifteen Sail of the Line, and 10,000 Men to assist General Washington to cut off General Clinton; I think, the most Glorious consequences might be expected from such a manœuvre.
But if it is not the Intention of Spain to join France; I think the most proper Step that France could take, would be to declare all her Ports in every part of the World free Ports, during the Continuance of hostilities; and one year after by which means every Sailor of France might be employed to distress the English Trade, for I can by no means advise France to venture a general engagement at Sea; as from the Superiority of British Seamen over the French the most fatal consequences ought to be expected, without a very great Superiority. In Truth, if France altered Her mode of Taxation, she would have little to dread from the English naval Superiority, considerably encrease her Revenue and add much to the general Ease of her People.

I am Sir with the greatest Respect your Obedient Humble Sert.
Philantropos
 
Addressed: A Monsieur / Monsieur Franklin Ministre / Plenipotentiaire de Provinces Unies / de L’Amerique Septentrionale / A Paris
Endorsed: Project Attack on Ireland—
